Title: To Benjamin Franklin from Jonathan Nesbitt & Co., 27 October 1783
From: Nesbitt, Jonathan, & Co.
To: Franklin, Benjamin


          
            Sir
            L’Orient. 27 Octob: 1783
          
          We took the liberty to write your Excellency the 20th. Inst: relative to the Insurance on the Ship Nancy Capt Shewell, & the Sentence given by the court of Admiralty of Bordeaux in that affair, since which we have received an answer from the Comte de Vergennes of which we have the honor to annex you a Copy.— We must confess ourselves extremely surprised to find his sentiments regarding the 22nd. Article of the Preliminary Treaty so diametrically opposite to those of your Excellency; & it appears likewise that they do not in any manner correspond with those of the British Ministry, for it is well known that many Vessels taken on the Coast of the United States during the month of March were released without difficulty— The Importance of the present affair we hope will plead our excuse for the trouble we have already given your Excellency, & requesting that you will further Interest yourself in our behalf by speaking to the Comte De Vergennes on the Subject, who perhaps has not maturely considered the matter; if he persists in his opinion it will be most prudent in us to give up the dispute with the Underwriters rather than incur further Expence.— We have the honor to remain with the greatest Respect.— Your Excellencys most Obedt. humble Servts.—
          
            Jonatn: Nesbitt & Co:
            His Excelly. Benjn. Franklin Esqr—
          
        